Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 1 of 9 Pageid#: 699




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 UNITED STATES OF AMERICA                                )
                                                         )      Criminal Nos. 7:04-cr-00066-001
     v.                                                  )                    7:94-cr-00137-002
                                                         )
 MARCUS LAMONT SUMBLIN                                   )        By: Elizabeth K. Dillon
                                                         )            United States District Judge


 MEMORANDUM OPINION AND ORDER DENYING COMPASSIONATE RELEASE

          On August 20, 2020, defendant Marcus Lamont Sumblin filed a pro se motion for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. No.

185, Case No. 7:04-cr-00066.) 1 In accordance with local Standing Order 2019-1, the court

appointed the Federal Public Defender (FPD) to represent Sumblin (Dkt. No. 186), and the FPD

supplemented Sumblin’s motion (Dkt. No. 190). The government opposes Sumblin’s

compassionate release. (Dkt. No. 196.) Thereafter, Sumblin filed additional motions regarding

compassionate release, noting the increase in COVID-19 cases in the prison where he is located

(Dkt. No. 201, 207), and he filed multiple documents with the court to provide additional

evidence regarding his case. (Dkt. Nos. 202, 203, 204, 206.) Recently, the court held a

telephonic hearing to obtain more current information on Sumblin’s motions. (Dkt. No. 209.)

At the hearing, defense counsel provided the court with additional evidence regarding Sumblin’s

health and the status of COVID-19 in the Bureau of Prisons (BOP). (Dkt. No. 210.) For the

reasons stated below, the court will deny Sumblin’s motions.




          1
           As requested at the hearing and without objection from the United States, the court considers the motions
for compassionate release as filed in both cases 7:04-cr-00066 and 7:94-cr-00137. Unless otherwise noted, all
references to docket numbers are in Case No. 7:04-cr-00066.

                                                         1
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 2 of 9 Pageid#: 700




                                       I. BACKGROUND

       Sumblin is 52 years old and has served over 86% of his sentence. (Dkt. No. 190, Exhibit

1.) His projected release date is February 28, 2023, on the conspiracy conviction and September

18, 2025, on the supervised release violation. (Id.) He is eligible for home detention on March

18, 2025. (Id.) Sumblin is being held at Federal Correctional Institution (FCI) Allenwood

Medium in White Deer, Pennsylvania.

       Sumblin seeks compassionate release because he has multiple health conditions that

make him susceptible to COVID-19. (Dkt. No. 190, Exhibit 2 – BOP medical records.) He

suffers from Stage III kidney disease, asthma, and obesity. During the April 13, 2021 hearing,

Sumblin informed the court that he has already contracted COVID-19 once while incarcerated,

and he has recovered. While he has been offered a COVID-19 vaccine, he declined because of

his many health conditions.

       The government does not dispute that Sumblin’s health conditions constitute

extraordinary and compelling reasons for compassionate release. (Dkt. No. 196 at 2.) However,

the government opposes Sumblin’s motion on the grounds that the factors set forth in 18 U.S.C.

§ 3553(a) weigh against release.

       On September 15, 2005, Sumblin pled guilty to one count of conspiracy to distribute one

kilogram or more of a mixture containing heroin and one count of possession of a firearm by a

convicted felon. (Plea Agreement, Dkt. No. 117.) Sumblin transported heroin to the Roanoke

area and carried firearms during this drug trafficking conspiracy which lasted over two years.

Pursuant to the plea agreement, other charges regarding drug trafficking resulting in death or

serious injury and using firearms in relation to a drug trafficking crime were dismissed. On

January 31, 2006, the court sentenced Sumblin to 324 months imprisonment and 120 months of



                                                2
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 3 of 9 Pageid#: 701




supervised release, plus a consecutive 36 months imprisonment for his violation of supervised

release in another case. (J., Dkt. No. 151, Case No. 7:04-cr-00066; Dkt. No. 73, Case No. 7:94-

cr-00137.) On September 28, 2015, the court reduced Sumblin’s drug conspiracy sentence to

262 months pursuant to Amendment 782 to the Sentencing Guidelines. (Dkt. No. 183.)

       The Presentence Investigation Report (PSR), adopted by the court, found Sumblin

responsible for not more than 1 kilogram of heroin, and his offense level was enhanced for

possession of a dangerous weapon and his role as a manger or supervisor in the drug offense.

(Dkt. No. 189 at ¶ 5, 24.) He was also found to be a career offender with a total offense level of

36 and a criminal history category of VI. (Id. ¶ at 40, 54.)

       As summarized in the PSR, Sumblin and his co-conspirators transported heroin from

New Jersey to Roanoke, Virginia, from June 2002 through August 2004, and distributed heroin.

(Id. at ¶ 8–22.) Sumblin was said by many witnesses to have carried firearms during his drug

trafficking activities. (Id. at ¶ 10, 12, 19.) Witnesses also recounted that he made many threats

to others. (Id. at ¶ 9.) He threatened to shoot an individual in a dispute over missing money and

heroin. (Id.) He threatened to burn down the home of another individual over an unpaid drug

debt. (Id.) In September 2002, Sumblin provided the heroin that ultimately resulted in the

overdose death of Monroe McNair. (Id. at ¶ 11.) When he learned of McNair’s death, Sumblin

stated, “The bastard needed to die, he messed up the money.” (Id.) He then informed the newly

widowed Mrs. McNair of her husband’s overdose and watched her children while removing

heroin and money from the McNair house. (Id.) When officers attempted to arrest Sumblin on

May 17, 2004, he eluded them by driving at excessive speeds and crossing through intersections

without stopping. (Id. at ¶ 20.)




                                                 3
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 4 of 9 Pageid#: 702




       Not surprisingly, given his status as a career offender, Sumblin has an extensive criminal

history, beginning when he was a juvenile. His drug and gun history dates to 1987, and his drug

convictions regularly continued despite being under criminal justice sentences. (Id. at ¶ 41–49.)

       Sumblin notes in his briefing that many of his prior drug convictions were related to his

own drug addiction and that he has had very little disciplinary trouble while incarcerated. He

contends that he does not pose a threat to the public. Sumblin also cites his efforts towards

rehabilitation, including completion of the drug abuse education program and many vocational

certifications he has earned in prison. If released, Sumblin plans to live with his sister in

Hampton, Virginia.

       A review of his prison record indicates that the Bureau of Prisons categorizes him as

having a high risk of recidivism as well as a medium security risk while incarcerated. (Dkt. No.

196, Exhibit A – BOP Inmate Profile.) His disciplinary records show that he has been

sanctioned for numerous offenses while incarcerated, including assault and destroying property

(2016), possession of gambling paraphernalia (2009), using another inmate’s telephone account

to communicate with others and giving and accepting money without authorization (2000). (Dkt.

No. 196, Exhibit B - Inmate Disciplinary Data.)

                                          II. ANALYSIS

A. Compassionate Release

       United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

in pertinent part, provides that the court may not modify a term of imprisonment once it has been

imposed except that:

               (A) the court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf or the lapse

                                                  4
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 5 of 9 Pageid#: 703




               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent they are applicable,
               if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with [the] applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). However, “the

Commission has yet to issue a policy statement that applies to motions filed by defendants under

the recently amended § 3582(c)(1)(A).” United States v. Burnell, 837 F. App’x. 223, 224 (4th

Cir. 2021) (quoting United States v. McCoy, 981 F.3d 271, 280–83 (4th Cir. 2020)). Therefore, a

court may “consider any extraordinary and compelling reason for release that a defendant might

raise.” Id.

       “A defendant seeking compassionate release has the burden of establishing that such

relief is warranted.” United States v. Ferguson, No. 515CR00018KDBDSC1, 2020 WL

5300874, at *2 (W.D.N.C. Sept. 4, 2020). Compassionate release is “an extraordinary and rare

event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019). Rehabilitation,

standing alone, “shall not be considered an extraordinary and compelling reason” for a sentence

modification. 28 U.S.C. § 994(t).

B. Exhaustion

       While the First Step Act modified § 3582(c)(1)(A) to allow a prisoner to bring a motion

on his or her own behalf, the statute still includes an exhaustion requirement. The court has

previously found that § 3582’s exhaustion requirement is not a jurisdictional bar, but rather a

claims-processing rule that may be waived. See United States v. Brown, Criminal No. 7:19-cr-

                                                 5
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 6 of 9 Pageid#: 704




00036, 2020 WL 4506798, at *3 (W.D. Va. Aug. 5, 2020). Here, the government does not

contest that Sumblin exhausted his administrative remedies within the Bureau of Prisons (BOP).

(Dkt. No. 196 at 4.) Therefore, the exhaustion requirement does not stand in the way of granting

Sumblin relief.

C. Extraordinary and Compelling Reasons

       “In the context of the COVID-19 outbreak, courts have found extraordinary and

compelling reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at [their] prison

facility.” United States v. Harper, No. 7:18-cr-00025, 2020 WL 2046381, at *3 (W.D. Va. Apr.

28, 2020) (citing United States v. Feiling, Criminal No. 3:19cr112 (DJN), 2020 WL 1821457, at

*7 (E.D. Va. Apr. 10, 2020); United States v. Dungee, Case No. 7:15cr00005, 2020 WL

1666470, at *2 (W.D. Va. Apr. 4, 2020)).

       Sumblin argues he has a particularized susceptibility to COVID-19 because he is obese,

has asthma, and suffers from Stage III kidney disease. Sumblin cites multiple cases in which

courts have found extraordinary and compelling reasons for compassionate release when a

defendant has chronic kidney disease. (Dkt. No. 190 at 7 n.5, Case No. 7:04-cr-00066.)

Generally, an inmate with chronic kidney disease has a particularized susceptibility to COVID-

19, especially when combined with other underlying conditions. See United States v. Johnson,

No. CR 4:16-577-BHH-1, 2020 WL 4501513, at *5 (D.S.C. Aug. 5, 2020). The CDC has

identified chronic kidney disease and obesity as conditions that create an increased risk factor for

severe illness from COVID-19 and asthma as a condition that might be a risk factor. See Centers

for Disease Control and Prevention, People with Certain Medical Conditions,




                                                  6
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 7 of 9 Pageid#: 705




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited March 19, 2021).

       However, the CDC has also stated that “reinfection with the virus that causes COVID-19

is uncommon in the months after initial infection, but may increase with time.” See Centers for

Disease Control and Prevention, Benefits of Getting a COVID-19 Vaccine,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (last visited April

14, 2021). According to the National Institutes of Health, “[t]he immune systems of more than

95% of people who recovered from COVID-19 had durable memories of the virus up to eight

months after infection.” Sharon Reynolds, Lasting Immunity Found After Recover of COVID-19,

NIH Research Matters (January 26, 2021) https://www.nih.gov/news-events/nih-research-

matters/lasting-immunity-found-after-recovery-covid-19.

       Here, Sumblin’s combination of obesity, asthma, and Stage III kidney disease would

ordinarily make him particularly susceptible to COVID-19. However, Sumblin has already

contracted and recovered from COVID-19, which means he likely has some level of natural

immunity. Therefore, Sumblin is not particularly susceptible to COVID-19 in the near future.

       In addition, Sumblin does not have a particularized risk of contracting COVID-19 again

in prison. Allenwood Medium has struggled with a COVID-19 outbreak in the past; however,

there are currently no COVID-positive inmates and only one COVID-positive staff member at

the facility. See Bureau of Prisons, Covid-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited April 13, 2021). Moreover, Sumblin and other

inmates at Allenwood have been offered the COVID-19 vaccine which may reduce the number

of COVID-19 cases in the prison moving forward. To date, 981 inmates at Allenwood FCC have

been fully vaccinated against COVID-19. Bureau of Prisons, COVID-19 Vaccine



                                                 7
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 8 of 9 Pageid#: 706




Implementation, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited April 14,

2021). While the court recognizes the possibility of contracting COVID 19 a second time or

after being vaccinated, those risks appear to be small. National Institutes of Health, SARS-CoV-2

Antibodies Protect From Reinfection, NIH Research Matters (March 2, 2021)

https://www.nih.gov/news-events/nih-research-matters/sars-cov-2-antibodies-protect-reinfection;

Mark G. Thompson et al., Interim Estimates of Vaccine Effectiveness of BNT162b2 and mRNA-

1273 COVID-19 Vaccines in Preventing SARS-CoV-2 Infection Among Health Care Personnel,

First Responders, and Other Essential and Frontline Workers, Centers for Disease Control and

Prevention (April 2, 2021)

https://www.cdc.gov/mmwr/volumes/70/wr/mm7013e3.htm?s_cid=mm7013e3_w#suggestedcita

tion. Therefore, Sumblin does not have a particularized risk of contracting the virus at this

prison and has not shown an extraordinary and compelling reason for compassionate release.

D. Section 3553(a) Factors

       Even if Sumblin had shown extraordinary and compelling reasons for compassionate

release, the 3553(a) factors weigh against granting his release. A court must consider the factors

set forth in section 3553(a) when determining whether an individual is eligible for release under

the First Step Act. 18 U.S.C. § 3582(c)(1)(A). These factors include: the nature and

circumstances of the offense and the history and characteristics of the defendant; the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; to afford adequate deterrence to criminal conduct; to

protect the public from further crimes of the defendant; to provide the defendant with needed

educational or vocational training, medical care, or correctional treatment in the most effective

manner; and the need to avoid unwarranted sentence disparities among defendants with similar



                                                 8
Case 7:04-cr-00066-EKD Document 211 Filed 04/15/21 Page 9 of 9 Pageid#: 707




records who have been found guilty of similar conduct. See 18 U.S.C. § 3553(a). The court

considers these factors holistically, and no one factor is dispositive. United States v. Kibble, No.

20-7009, 2021 WL 1216543 at *4 (4th Cir. April 1, 2021.)

       Here, the § 3553(a) factors do not support Sumblin’s motion for compassionate release.

Sumblin’s criminal conduct involved a drug trafficking conspiracy that was dangerous to the

community and continued for at least two years. Sumblin carried a firearm during his criminal

conduct and made violent threats to various individuals. Sumblin showed no remorse when an

individual to whom he provided drugs died by overdose. In addition, Sumblin is a career

offender with a long criminal history. He fled officers upon his arrest for this offense and has

previously violated the terms of his supervised release. He has had multiple disciplinary

infractions while in prison, with the last incident in 2016. The court recognizes Sumblin’s

efforts towards rehabilitation, including his completion of the drug abuse education program and

many vocational certifications. However, the nature and circumstances of Sumblin’s offense, his

criminal history and characteristics, and the need to promote respect for the law and protect the

public all weigh against granting his motion for compassionate release.

                                       III. CONCLUSION

       For the reasons stated above, it is hereby ORDERED that Sumblin’s motions for

compassionate release (Dkt. Nos. 185, 190, 201) are DENIED. The clerk is directed to provide a

copy of this order to the defendant, all counsel of record, and the United States Probation Office.

       Entered: April 15, 2021.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 9
